Hughes, J. (after stating the fact’s.) It is a noticeable fact that all three conveyances which were made and procured to be made by A. J. Dennis were made to his relatives — lot 73 to his father, land in section 12 to his wife, and lot 3 to his brother, D. J. Dennis. The testimony tends to show that at the time the conveyances were made the defendant D. J. Dennis was insolvent, and that by reason of these conveyances he had divested himself of all or nearly all of his available property: that after the pretended conveyance of lot 73 to his father he continued in possession of the same, rented it out, and received the rents thereof, and appropriated them; that in making a statement of his condition to the plaintiff he included as part of his assets this lot 73, and valued it at $1,000; that at the time of these conveyances the said A. J. Dennis was largely indebted to the plaintiff, the Ball-Warren Commission Companjc The land in section 12 conveyed to his wife was purchased by A. J. Dennis with his individual means, at a time when he was insolvent, and was indebted to the plaintiff. These acts, it seems to us under the circumstances in this case, tend necessarily to import fraud. They are inconsistent with honesty and business. The conveyance to the wife was voluntary, and fraudulent as against his creditors. His insolvent condition, and the fact that he rented lot 73 and was in possession and control of it after his pretended conveyance, pretty clearly indicates fraud. The evidence in this case in our judgment fully sustains the chancellor’s finding and decree, which are in all things affirmed.